           Case 18-32106 Document 423-1 Filed in TXSB on 10/05/18 Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                              )
    In re:                                                    )
                                                              )      Case No. 18-32106
    ERIN ENERGY CORPORATION, ET                               )
    ALl,                                                      )
                                                                     (Chapter 7)
                                                              )
                                            Debtors.                 (Jointly Administered)
                                                              )
                                                              )
                                                              )


     ORDER ON EMERGENCY MOTION FOR ORDER (I) APPROVING SURCHARGE
     PURSUANT TO 11 U.S.C. $ 506(C) AGATNST CRUDE OrL, OIL MINING LEASES,
       PRODUCTION SHARING CONTRACT, AND GENERAL INTANGIBLES, (II)
        GRANTING PRIMING LIENS ON SUCH ASSETS, AND (III) PROVIDING
            THAT SUCH OBLIGATIONS             SI]RVIVE DISMISSAL

                                                [Relating to ECF   No.   I

             The Court, having considered the Emergency Motion           for Order (I) Approving      Surcharge

Pursuant       to   I   I   U.S.C.   f   506(C) Against Crude Oil, Oil Mining Leases, Production Sharing

Contract, and General Intangibles,                 (II)   Granting Priming Liens on Such Assets, and            (IIl
Providing that Such Obligations Shall Survive Dismissal (the "Motion"),2 any responses to the

Motion, the statements of counsel, and the record in this case, and finds that: (a) it has jurisdiction

over this matter pursuant to 28 U.S.C. $ 1334; (b) this is a core proceeding pursuant to 28 U.S.C.

$ 157(bX2); (c) the relief requested in the Motion is in the best interests of the Debtor's estate,

their creditors, and other parties-in-interest; (d) proper and adequate notice of the Motion has been

given and no other or further notice is necessary; and (e) good and sufficient cause exists for the

granting of the relief requested. Therefore, IT IS HEREBY ORDERED THAT:


I The last four digits of Erin Energy Corporation's federal tax identification number are9798. The other Debtors in
these cases are: Erin Energy Limited; Erin Energy Kenya Limited; and Erin Petroleum Nigeria Limited,

2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
      Case 18-32106 Document 423-1 Filed in TXSB on 10/05/18 Page 2 of 2



        1.      The Trustee, for the benefit of the chapter 7 estate of Erin Petroleum Nigeria

Limited, is hereby allowed and awarded a surcharge under Bankruptcy Code $ 506(c) against

Zenith Bank Plc and the Zenith Collateral in the amount of $600,000.00 (the "Surcharge") though

October 3,2078, without prejudice to any future potential surcharge for any subsequent period            as


may be established at a hearing on the Motion.

        2.      Zenith shall pay the Surcharge to the Trustee no later than fourteen (14) days after

entry of this Order.

        3,      In addition to all other rights and remedies, the Surcharge shall be a lien and

encumbrance against the Zenith Collateral until paid, which lien and encumbrance shall be senior

in priority to the lien of Zenith against the Zenith Collateral (and also superior in priority to any

lien against the Zenith Collateral that is junior to Zenith's lien), but which lien shall   be   pari passu

to any lien of Bumi, and which Surcharge and related lien and encumbrance shall bear interest at

the rate of five percent (5%) per annum until paid in full.

        4.      This order shall constitute a perfected lien againstthe Zenrth Collateral to secure

the Surcharge, and the Trustee may record or file such other document or instrument as may be

advisable to evidence the perfected lien;

        5.      The Surcharge, the related lien, and other provisions of this Order shall survive the

dismissal of Erin Petroleum Nigeria's bankruptcy case unless the order dismissing the                  case


expressly provides otherwise.

        6.      The Court shall retain jurisdiction to the maximum extent under applicable law to

interpret and enforce this Order.

Dated:                       ,2078


                                                  UNITED STATES BANKRUPTCY JUDGE


                                                   2
